Citation Nr: 0707573	
Decision Date: 03/13/07    Archive Date: 03/20/07	

DOCKET NO.  04-22 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida that denied the 
benefit sought on appeal.  The veteran, who had active 
service from May 1982 to May 1987, appealed that decision to 
the BVA, and the case was referred to the Board for appellate 
review.  In July 2005 and March 2006, the Board returned the 
case for additional development.  Following accomplishment of 
the requested development, the case was returned to the Board 
for appellate review.   


FINDING OF FACT

A cervical spine disorder was not manifested during service, 
or for many years following separation from service, and the 
currently diagnosed degenerative joint disease of the 
cervical spine is not shown to be causally or etiologically 
related to service, including the motor vehicle accident the 
veteran sustained during service. 


CONCLUSION OF LAW

A cervical spine disorder resulting from injury was not 
incurred in or aggravated by active service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2003 and April 2006  The RO 
also provided assistance to the veteran as required under 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  Indeed, at the 
veteran's BVA hearing in September 2005, she indicated that 
beyond VA medical records which had not been obtained at the 
time of that hearing the VA had all evidence needed to reach 
a decision in her case.  Transcript at 14.  Those records 
have now been obtained and are associated with the claims 
file.

The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that she has a cervical 
spine disability that is due to a motor vehicle accident she 
was involved in during service in October 1984.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in the line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty, in active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for certain 
chronic diseases such as arthritis, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

That an injury incurred in service alone is not enough.  
There must be chronic disability resulting from that injury.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain:  (1) Medical evidence of 
a current disability, (2) medical evidence or in certain 
circumstances, lay testimony, of an inservice incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or a relationship between a current disability and 
the inservice disease or injury.  Pond v. West, 12 Vet. App. 
341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

However, after reviewing the evidence of record the Board is 
of the opinion that service connection for the veteran's 
currently diagnosed degenerative joint disease of the 
cervical spine is not warranted.  First, no cervical spine 
disorder was manifested during service.  The veteran's 
service medical records clearly show that she was involved in 
motor vehicle accident in October 1984, as she has contended.  
Physical examination at that time disclosed a decreased range 
of motion in flexion, extension and rotation in the cervical 
area.  X-rays of the cervical spine were reported to be 
within normal limits.  The veteran's service medical records 
disclose no further treatment of her cervical spine during 
service, and at the time of a hospitalization for surgery of 
the right knee later in October 1984 the veteran's neck was 
described as supple with a full range of motion.  In 
addition, physical examinations performed in June 1985, 
January 1986 and March 1987, the last being performed in 
connection with the veteran's separation from service, do not 
disclose the presence of any cervical spine disorder and the 
veteran reported no complaints on the Report of Medical 
History portions of those examinations.  As such, the Board 
finds that a cervical spine disorder was not manifested 
during service.  

Second, no cervical spine disorder was shown for many years 
following separation from service and there is no competent 
medical evidence that demonstrates that any cervical spine 
disorder manifested following service was in any way related 
to the motor vehicle accident the veteran sustained during 
service.  In this regard, the July 2004 VA examination 
concluded with an impression of a chronic cervical strain, 
but the examiner was unable to attribute the veteran's 
current condition to the service motor vehicle accident 
without resort to speculation since the examiner was without 
any medical records or documentation.  As a result, the Board 
requested that the veteran be afforded an additional VA 
examination to include a review of all medical records 
associated with the claims file.  

A report of a July 2006 VA examination indicated that the 
veteran's claims file was available and reviewed by the 
examiner.  Following the examination the diagnosis was 
degenerative joint disease of the cervical spine that the 
examiner said was not caused by or a result of the injury in 
service.  As a rationale for the opinion the examiner noted 
that while there was decreased range of motion of the 
cervical spine at the time of the motor vehicle accident in 
October 1984, cervical spine X-rays were normal and there 
were no further visits or treatment until July 2000 when the 
history indicated that the pain in the veteran's neck began 
six months earlier.

Therefore, there is no medical evidence which even suggests a 
relationship between any cervical spine disability shown 
following separation from service and the October 1984 motor 
vehicle accident the veteran sustained during service.  While 
the Board acknowledges that at her September 2005 BVA hearing 
it was reported that the veteran's primary care physician had 
entered into her treatment records an opinion concerning the 
connection between her current cervical spine disorder and 
the motor vehicle accident.  However, the Board's review of 
those VA medical records discloses that no such opinion is of 
record.  

An April 2005 treatment record from that physician recorded 
that the veteran was working on a disability claim and wanted 
a statement to the effect that her neck pain was from an 
injury sustained in service.  The physician informed her that 
he could not state that her neck pain was the result from an 
injury when X-rays were within normal limits.  The veteran 
also provided service medical records pertaining to her 
service motor vehicle accident to that physician in June 2005 
and requested a second opinion and stated that she wanted the 
records documented.  The physician then recorded clinical 
findings from that service medical record, but offered no 
opinion as to a relationship between any current cervical 
spine complaints and that accident.  

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for a cervical spine disorder.  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's current cervical spine disorder had its origin 
during service in these circumstances would be speculation, 
and the law provides that service connection may not be based 
on resort to speculation or remote possibility.  38 C.F.R. 
§ 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service by competent medical evidence, a grant of service 
connection is clearly not supportable.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current cervical spine disorder and service by way of letters 
from the RO dated in September 2003 and April 2006, but she 
has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 C.F.R. § 5103(a), and the veteran 
was clearly advised of the need to submit medical evidence 
demonstrating a nexus or relationship between a current 
disorder and an injury, disease or event in service.  

While the veteran is clearly of the opinion that her current 
cervical spine disorder is related to service, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the etiology of a 
medical disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Accordingly, the Board concludes that service 
connection for residuals of a cervical spine injury is not 
established.  


ORDER

Service connection for residuals of a cervical spine injury 
is denied



	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


